In an action brought to recover the purchase price of a guaranteed mortgage certificate sold to the appellant by the respondent, based on an alleged rescission of the purchase because of alleged fraud, order striking the cause from the contract calendar in Westchester county (Rule 6 of the Rules of the Supreme Court, Westchester County), and placing the same upon the general calendar, affirmed, without costs. Rule 6 does not contemplate an action in the legal category of this one. Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ., concur.